MEMO ENDORSED
            Case 1:18-cr-00328-KPF Document 195 Filed 05/31/19 Page 1 of 3
                                             U.S. Department of Justice
   [Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007

                                                         May 31, 2019



   BY EMAIL
   The Honorable Katherine Polk Failla
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                  Re:     United States v. Anilesh Ahuja, et al.
                          S1 18 Cr. 328 (KPF)

   Dear Judge Failla:

           The Government respectfully writes in response to the letter from counsel for defendant
   Anilesh Ahuja dated May 30, 2019, in which Ahuja asks that the Court direct the Government to
   provide the parties and the Court with a detailed explanation of the steps taken to locate and turn
   over information that falls within its disclosure obligations.

           Ahuja’s request should be denied. The Government has searched its case file repeatedly
   for discoverable information during the course of this litigation, and has made a series of
   substantial disclosures to the defendants well in advance of trial, including disclosures of
   information that does not fall within the rubric of Brady or Giglio but which the Government
   thought it appropriate to disclose in an abundance of caution. The Government understands its
   discovery obligations and has complied with them in good faith. There is no cause for the specific
   pretrial relief that Ahuja is requesting. Cf. United States v. Sanchez, 2003 WL 1900851, at *5
   (S.D.N.Y. April 17, 2003) (“Brady . . . gives rise to no pretrial remedies.”) (citing United States v.
   Coppa, 267 F.3d 132 (2d Cir. 2001). As a practical matter, the Government has searched its paper,
   electronic, and email files relating to this case, including canvassing notes taken by prosecutors
   present during attorney presentations for defendants and co-conspirators. It has done and
   continues to do all that it can to ensure that any Brady or Giglio materials in its possession are
   produced.

            Ahuja says that his request is prompted by the Government’s disclosure on May 30, 2019
   of a letter from counsel for cooperating witness Amin Majidi dated April 18, 2018 (the “April 18
   Letter”). When the Government initially received the letter, we filed it electronically as a cover
   letter that in turn enclosed substantive discovery. Because we filed it as a cover letter, we
   overlooked it during our reviews of our files for Brady or Giglio material. On May 30, counsel
   for Majidi referenced the April 18 Letter, and we immediately searched for it and reviewed it.
         Case 1:18-cr-00328-KPF Document 195 Filed 05/31/19 Page 2 of 3
                                                                                             Page 2


Upon seeing that it contained information that constitutes Giglio material for Majidi, we produced
it the same day.

         To be clear, the Government overlooked the letter on its earlier reviews of its files for
substantive materials. But the disclosure of the Giglio material prior to trial, well before Majidi
testifies on direct examination, does not justify the extraordinary pretrial relief Ahuja seeks. Cf.
Coppa, 267 F.3d at 144 (“There is no Brady violation unless there is a reasonable probability that
earlier disclosure of the evidence would have produced a different result at trial.”). Indeed, the
Government has already disclosed to the defendants in prior letters and Jencks Act productions
much of what is in the April 18 Letter. For example, in a letter dated November 5, 2018, the
Government disclosed to the defendants that a managing director at AIS Fund Administration did
not recall anyone at AIS raising concerns about the use of spreads for purposes of valuation, and
thought that spreads followed the spirit of the PPI’s valuation policy. Then, on March 7, 2019, the
Government disclosed to the defendants that on February 26, 2019, counsel for AIS stated that he
believed that if the managing director at AIS were interviewed by the Government, he would say
that the way that PPI imputed a mid price from a bid price seemed reasonable.

        Additionally, in a letter dated January 30, 2019, the Government disclosed to the
defendants the substance of statements that counsel for Majidi made to the Government at a pre-
indictment attorney presentation. Then, on April 4, 2019, the Government disclosed to the
defendants that during a meeting on April 3, Majidi had stated, in sum and substance, that the use
of a sector spread at PPI was not at first intended to inflate marks, but evolved into that.

       The specific relief that Ahuja seeks is not warranted, in light of the review of its files that
the Government has already undertaken, the Government’s representations about the nature of that
review, the Government’s representations that it understands its obligations under Brady and
Giglio, and the numerous pretrial disclosures the Government has made. In addition, the
defendants have received the April 18 Letter in sufficient time to use it at trial, including for
purposes of questioning Majidi and other witnesses.

       The Government respectfully asks that Ahuja’s request be denied.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Attorney for the United States,
                                                 Acting Under Authority Conferred by
                                                 28 U.S.C. § 515

                                           By:      /s/
                                                 Andrea M. Griswold
                                                 Joshua A. Naftalis
                                                 Max Nicholas
                                                 Assistant United States Attorneys
                                                 (212) 637-1205/2310/1565
          Case 1:18-cr-00328-KPF Document 195 Filed 05/31/19 Page 3 of 3

The Court is disturbed to learn of the Government’s oversight. This
matter will be addressed on Monday, June 3, 2019, at 9:00 a.m., prior to
jury selection.



                                            SO ORDERED.
Dated: May 31, 2019
       New York, New York



                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
